Title: To Thomas Jefferson from William Lovering, 16 June 1802
From: Lovering, William
To: Jefferson, Thomas


            SirGeorge Town June 16th 1802
              Mr. Briesler the late Presidant’s Steward, some time in October 1800 desired I would get a Mangle made for Callendering of Linen, the Smiths Work to complete it. I could not get done time enough, to deliver it before The Family left the City, Mr. Briesler desired me when it was done to apply to Mr Claxton, and that he would speak to Mr Claxton himself to receive it
              I applied to Mr. Claxton some time since he told me he had nothing to do with it, under those Circumstances. I hope you will excuse me in taking the liberty of informing you, the Scetch of the apparatus is Anexed. It saves Labor and Tireing and makes Linen look considerable Better than Ironing, and is made Use of in General by Large Family’s in Europe. If the Servants are unaquainted in Useing it, I Can instruct them, if you think proper to have it.
              I am Sir your Obt. Hble Servt
              William Lovering
            
            
              
              Scale of ½ Inch to a foot.
                A. The frame of the Mangle
                B. A Loaded Box—
                C. Roolers to rool the linen on
                D. Rooler that works the loaded Box.
                E. Rope that works the Box.
            
          